  Case 19-00498        Doc 67 Filed 07/15/21 Entered 07/16/21 08:46:57                  Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                                      )   BK No.:      17-09308
Mack Industries, Ltd., et al.                               )
                                                            )   Chapter: 7
                                                            )
                                                                Honorable Carol A. Doyle
                                                            )
                                                            )
                                    Debtor(s)               )
Ronald R. Peterson, as chapter 7 trustee for Mack           )   Adv. No.: 19-00498
Industries Ltd., et al.,                                    )
                                                            )
                               Plaintiff(s)
The PJC Group and David Conaghan,                           )
                                                            )
                                                            )
                                    Defendant(s)            )
 ORDER GRANTING TRUSTEE'S MOTION TO COMPEL RESPONSES TO DISCOVERY,
 TO EXTEND THE DISCOVERY CUTOFF DATE, AND TO EXTEND TIME TO RESPOND
                        TO MOTION FOR SUMMARY JUDGMENT
     This matter, coming to be heard on the Plaintiff's motion, the Plaintiff's motion is granted, and:

  The PJC Group and David Conaghan must respond to the Trustee's interrogatories and produce all
documentation requested by August 1, 2021, and
  The discovery cutoff in this case is extended to November 24, 2021, and
  The deadline by which the Plaintiff may file his response to the Defendants' motion for summary
judgment is extended to October 11, 2021, and the deadline by which the Defendants may reply in
support of their motion is extended to November 8, 2021.




                                                         Enter:



                                                                    Honorable Carol A. Doyle

Dated: July 15, 2021                                                United States Bankruptcy Judge

 Prepared by:
 Justin R. Storer (ARDC 6293889)
 Law Office of William J. Factor, Ltd.
 105 W. Madison St., Suite 1500
 Chicago, IL 60602
